Detailed Action
	This action is responsive to a continuation application filed on 11/28/2017 with acknowledgement that this application is a CON of 13/423,386 and claims a priority date of 11/14/2011 to foreign application EP11164863.0.
	Claims 1-2, 8-11, and 22-33 are currently pending.  Claims 1 and 9 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
Response to Amendment
The response filed on August 16, 2022 is acknowledged.  Five pages of amended claims were received on 8/16/2022.  Claims 1 and 9 have been amended.  Claims 11 and 31-32 are now objected to as noted below. 
Information Disclosure Statement
Examiner notes that two NPL documents titled “Korean Notice of Preliminary Rejection for Korean Patent Application No. 10-2012-46283” are listed on the IDS but have not been provided in the image file wrapper for this application, and are therefore not being considered by the examiner. 
Claim Objections
Claims 11 and 31-32 are objected to because of the following informalities:
In Claim 11 Lines 1-2, “wherein the mechanical detection mechanism comprises a spring positioned” should be revised to “wherein the spring is positioned” to ensure proper antecedent basis.
In Claim 31 Lines 1-5, “wherein actuating the valve assembly in response to an electrical current from an alternate power supply positioned remote from the fire suppression apparatus causes the valve assembly to open and release the pressurized fire extinguishing material within the container into a tube leading to a nozzle positioned remote from the mechanical detection mechanism for spreading the fire extinguishing material” should be revised to “wherein actuating the valve assembly in response to the electrical current from the alternate power supply positioned remote from the fire suppression apparatus causes the valve assembly to open and release the pressurized fire extinguishing material” to ensure proper antecedent basis and remove a repeated limitation from Claim 9 from which Claim 31 depends.
In Claim 32 Lines 1-3, “wherein the housing includes a base portion and side walls extending perpendicular to the base portion, and wherein the housing is constructed from a metal or other fire-resistant material” should be revised to “wherein the housing is constructed from a metal or other fire-resistant material” to remove a repeated limitation from Claim 9 from which Claim 32 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 22-23, and 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB 1 545 776 A to Heath (“Heath”) in view of US Patent 5,562,118 to Cross (“Cross”).
As to Claim 1, Heath discloses a fire extinguishing apparatus (See Fig. 3) comprising: 
a container (Fig. 3 #12 “pressure vessel”) filled with a pressurized fire extinguishing material (Fig. 3 #13 “extinguishant”); 
a valve assembly (Fig. 3 #15 “diaphragm” with #14 “collar”, which can be considered a valve assembly since Merriam Webster defines a valve as any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways) that controls flow of the pressurized fire extinguishing material from the container (See Col. 2 Lines 10-14.  The diaphragm 15 ruptures to disperse extinguishant 13.);
a mechanism (Fig. 3 #3 “sprung lever”) for producing a mechanical force (See Col. 1 Lines 70-80); 
a piezoelectric device (Fig. 3 #7 “piezo electric element”) that produces an electrical current in response to the mechanical force produced by a mechanism (See Col. 2 Lines 1-14, a mechanism that is strike plate 5 hits piezoelectric device 7 to produce an electrical signal); and 
an actuator (Fig. 3 #53 “amplifier”) comprising an electrically operable explosive device (Fig. 3 #51 “explosive chemical”, See Col. 2 Lines 51-59 disclosing that electrically heated element 54 ignites explosive chemical 51) that causes the valve assembly to open and release the pressurized fire extinguishing material within the container in response to receiving the electrical current from the piezoelectric device (See Col. 2 Lines 1-14).
Regarding Claim 1, Heath does not disclose comprising a mechanical detection mechanism with a thermal sensor for producing a mechanical force at an established temperature, the mechanical detection mechanism comprising: 
a housing including a base portion and side walls extending perpendicular to the base portion; 
an actuation pin positioned at least partially within the housing, the actuation pin comprising a base sized to fit within and contact an inner surface of the side walls of the housing, wherein the base creates a first chamber and a second chamber within the housing, and wherein the actuation pin is positioned within extends into the second chamber of the housing and is not positioned within the first chamber of the housing; and 
a spring positioned within the first chamber of the housing and in contact with the base of the actuation pin, wherein the base of the actuation pin separates the spring from the thermal sensor; 
wherein at least a portion of the actuation pin is surrounded by the thermal sensor, and wherein the thermal sensor is positioned within the second chamber of the housing (the fire extinguishing apparatus of Heath is manually operated).
However, Cross discloses an apparatus (See Fig. 2) used for fires (See Col. 5 Lines 55-60) comprising a mechanical detection mechanism (Fig. 2 #64 “fusible link mechanism”) with a thermal sensor (Fig. 2 #72 “fused material ring”) for producing a mechanical force at an established temperature (See Col. 4 Lines 44-50 and Col. 6 Lines 1-7), the mechanical detection mechanism comprising: 
a housing (Fig. 2 #52 “swivel body”) including a base portion and side walls extending perpendicular to the base portion (See Annotated Fig. 2); 
an actuation pin (Fig. 2 #66 “piston”) positioned at least partially within the housing (See Fig. 2), the actuation pin comprising a base sized to fit within and contact an inner surface of the side walls of the housing (See Annotated Fig. 2), wherein the base creates a first chamber and a second chamber within the housing (See Annotated Fig. 2), and wherein the actuation pin is positioned within extends into the second chamber of the housing and is not positioned within the first chamber of the housing (See Annotated Fig. 2); and 
a spring (Fig. 2 #70 “coil spring”) positioned within the first chamber of the housing and in contact with the base of the actuation pin (See Annotated Fig. 2), wherein the base of the actuation pin separates the spring from the thermal sensor (See Annotated Fig. 2); 
wherein at least a portion of the actuation pin is surrounded by the thermal sensor (See Fig. 2), and wherein the thermal sensor is positioned within the second chamber of the housing (See Annotated Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire extinguishing apparatus of Heath by replacing the manually operated mechanism for producing a mechanical force with the mechanical detection mechanism with a thermal sensor for producing a mechanical force at an established temperature of Cross, as doing so would yield the predictable result of automatically producing a mechanical force during a fire (See Col. 6 Lines 1-7).
As to Claim 2, in reference to fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Cross further discloses wherein the thermal sensor comprises a eutectic solder (See Col. 6 Lines 37-55 disclosing that the thermal sensor can be “Indalloy” which is understood to be a eutectic solder that is an alloy that melts at one single temperature).
As to Claim 8, in reference to the fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Cross further discloses wherein the thermal sensor has an activation temperature between 80 degrees Celsius and 250 degrees Celsius (See Col. 6 Lines 37-55 disclosing that the activation temperature can be between 40 degrees Celsius and 150 degrees Celsius, thus if the activation temperature is selected to be 150 degrees Celsius then the activation temperature will be between 80 degrees Celsius and 250 degrees Celsius).
Furthermore, It would have been obvious to one of ordinary skill in the art before the filing date of the invention to set the activation temperature between 80 and 250 Celsius since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is temperature which achieves the recognized result of survivability for humans, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).  The Examiner further notes that the application lacks criticality for the specified temperature and one of ordinary skill in the art would recognize that there are various material choices, thicknesses, and configurations that can adjust/set the activation temperature for the intended use. For example, a fire prevention system near a restaurant kitchen might require a higher activation temperature than a bedroom.
As to Claim 22, in reference to the fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Cross further discloses wherein the housing is constructed from a metal or other fire-resistant material (See Col. 5 Lines 10-15 disclosing that 52 may be constructed from aluminum and stainless steel).
As to Claim 23, in reference to the fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Cross further discloses wherein the actuation pin is constructed from a metal or other fire-resistant material (See Col. 6 Lines 38-55, the piston is understood to be more resistant to fire than the fusible material and paper).
As to Claim 25, in reference to the fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Cross further discloses wherein the thermal sensor melts into a fluidic state upon reaching a threshold temperature (See Col. 6 Lines 25-30 disclosing that the thermal sensor turns into a liquid).
As to Claim 26, in reference to the fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Heath further discloses wherein the actuator is a pyrotechnic actuator (See Col. 2 Lines 55-65 disclosing an explosive chemical being part of the actuator, thus the actuator is a pyrotechnic actuator).

Claims 9-11, 24, and 27-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heath in view of Cross and US Patent 6,189,624 to James (“James”).
As to Claim 9, Heath discloses a fire suppression apparatus (See Fig. 3) comprising: 
a container (Fig. 3 #12 “pressure vessel”) filled with a pressurized fire extinguishing material (Fig. 3 #13 “extinguishant”); 
a valve assembly (Fig. 3 #15 “diaphragm” with #14 “collar”, which can be considered a valve assembly since Merriam Webster defines a valve as any of numerous mechanical devices by which the flow of liquid, gas, or loose material in bulk may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways) that controls flow of the pressurized fire extinguishing material from the container (See Col. 2 Lines 10-14.  The diaphragm 15 ruptures to disperse extinguishant 13.);
a mechanism (Fig. 3 #3 “sprung lever”) for producing a mechanical force (See Col. 1 Lines 70-80); 
a piezoelectric device (Fig. 3 #7 “piezo electric element”) that produces an electrical current in response to the mechanical force produced by a mechanism (See Col. 2 Lines 1-14, a mechanism that is strike plate 5 hits piezoelectric device 7 to produce an electrical signal); and 
an actuator (Fig. 3 #53 “amplifier”) including a propellant charge (Fig. 3 #51 “explosive chemical”, See Col. 2 Lines 51-59 disclosing that electrically heated element 54 ignites explosive chemical 51) that causes the valve assembly to open and release the pressurized fire extinguishing material within the container in response to receiving the electrical current from the piezoelectric device (See Col. 2 Lines 1-14).
Regarding Claim 9, Heath does not disclose comprising a mechanical detection mechanism with a temperature sensitive element for producing a mechanical force at an established temperature, the mechanical detection mechanism comprising: 
a housing including a base portion and side walls extending perpendicular to the base portion; 
an actuation pin positioned at least partially within the housing, the actuation pin comprising a base sized to fit within and contact an inner surface of the side walls of the housing, wherein the base creates a first chamber and a second chamber within the housing, and wherein the actuation pin is positioned within extends into the second chamber of the housing and is not positioned within the first chamber of the housing; and 
a spring positioned within the first chamber of the housing and the temperature sensitive element is positioned within the second chamber of the housing (the fire suppression apparatus of Heath is manually operated).
However, Cross discloses an apparatus (See Fig. 2) used for fires (See Col. 5 Lines 55-60) comprising a mechanical detection mechanism (Fig. 2 #64 “fusible link mechanism”) with a temperature sensitive element (Fig. 2 #72 “fused material ring”) for producing a mechanical force at an established temperature (See Col. 4 Lines 44-50 and Col. 6 Lines 1-7), the mechanical detection mechanism comprising: 
a housing (Fig. 2 #52 “swivel body”) including a base portion and side walls extending perpendicular to the base portion (See Annotated Fig. 2); 
an actuation pin (Fig. 2 #66 “piston”) positioned at least partially within the housing (See Fig. 2), the actuation pin comprising a base sized to fit within and contact an inner surface of the side walls of the housing (See Annotated Fig. 2), wherein the base creates a first chamber and a second chamber within the housing (See Annotated Fig. 2), and wherein the actuation pin is positioned within extends into the second chamber of the housing and is not positioned within the first chamber of the housing (See Annotated Fig. 2); and 
a spring (Fig. 2 #70 “coil spring”) positioned within the first chamber of the housing  and the temperature sensitive element is positioned within the second chamber of the housing (See Annotated Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire suppression apparatus of Heath by replacing the manually operated mechanism for producing a mechanical force with the mechanical detection mechanism with a temperature sensitive element for producing a mechanical force at an established temperature of Cross, as doing so would yield the predictable result of automatically producing a mechanical force during a fire (See Col. 6 Lines 1-7).
Regarding Claim 9, Heath in view of Cross as applied above does not disclose wherein the actuator includes a pin, wherein the pin pierces the propellant charge in response to the actuator receiving the electrical current from the piezoelectric device, causing the valve assembly to open and release the pressurized fire extinguishing material within the container into a tube leading to a nozzle positioned remote from the container for spreading the fire extinguishing material.
However, James teaches a similar system in the same field of endeavor having an actuator (items 13/16/15) including a pin (item 16) and a propellant charge (item 15) wherein the pin pierces the propellant charge in response to the actuator receiving an electric current (via 11/12) causing a valve assembly (item 17) to open and release the pressurized fire extinguishing material within a container into a tube (22/20) leading to a nozzle positioned remote from the container (21) for spreading the fire extinguishing material (See Col. 5 Lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a propellant charge/pin arrangement as taught by James in the fire suppression apparatus of Heath in view of Cross as applied above, as doing so would allow for allowing the actuating mechanism to be actuated by a small electrical energy storage device capable of operation even after a fire has occurred (See James Col. 4 Lines 16-20).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressurized fire extinguishing material from the container released into a tube leading to a nozzle positioned remote from the container, as taught by James for the purpose of delivering pressurized fire extinguishing material to a desired location (See James Col. 5 Lines 10-12).
As to Claim 10, in reference to fire suppression apparatus of Heath in view of Cross and James as applied to Claim 9 above, Cross further discloses wherein the temperature sensitive element comprises a eutectic solder (See Col. 6 Lines 37-55 disclosing that the temperature sensitive element can be “Indalloy” which is understood to be a eutectic solder that is an alloy that melts at one single temperature).
As to Claim 11, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 9 above, Cross further discloses wherein the mechanical detection mechanism comprises a spring positioned adjacent to and in contact with the base of the actuation pin (See Annotated Fig. 2).
As to Claim 24, in reference to the fire extinguishing apparatus of Heath in view of Cross as applied to Claim 1 above, Heath does not disclose wherein the pressurized fire extinguishing material within the container is released into a tube leading to a nozzle positioned remote from the container for spreading the fire extinguishing material.
However, James teaches a similar system in the same field of endeavor that releases pressurized fire extinguishing material (18) within a container (19) into a tube (22/20) leading to a nozzle positioned remote from the container (21) for spreading the fire extinguishing material (See Col. 6 Lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the pressurized fire extinguishing material from the container of Heath released into a tube leading to a nozzle positioned remote from the container, as taught by James for the purpose of delivering pressurized fire extinguishing material to a desired location (See James Col. 5 Lines 10-12).
As to Claim 27, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 11 above, Cross further discloses wherein at least a portion of the actuation pin is surrounded by the temperature sensitive element (See Annotated Fig. 2).
As to Claim 28, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 11 above, Cross further discloses wherein the actuation pin is constructed from a metal or other fire-resistant material (See Col. 6 Lines 38-55, the piston is understood to be more resistant to fire than the fusible material and paper).
As to Claim 29, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 9 above, Heath further discloses wherein the actuator is a pyrotechnic actuator (See Col. 2 Lines 55-65 disclosing an explosive chemical being part of the actuator, thus the actuator is a pyrotechnic actuator).
As to Claim 30, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 9 above, Heath further discloses wherein the actuator is further configured to actuate the valve assembly in response to receiving an electrical current from an alternate power supply (Fig. 4 #55 “ring main”) positioned remote from the fire suppression apparatus (See Fig. 4 and Col. 2 Lines 73-95).
As to Claim 31, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 30 above, Heath modified by Cross and James further discloses wherein the actuator is further configured to actuate the valve assembly in response to receiving an electrical current from an alternate power supply positioned remote from the fire suppression apparatus causes the valve assembly to open and release the pressurized fire extinguishing material within the container (See Heath Col. 2 Lines 51-72) into a tube leading to a nozzle positioned remote from the mechanical detection mechanism for spreading the fire extinguishing material (See James Col. 5 Lines 1-13).
As to Claim 32, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 9 above, Cross further discloses wherein the housing includes a base portion and side walls extending perpendicular to the base portion (See Annotated Fig. 2), and wherein the housing is constructed from a metal or other fire-resistant material (See Col. 5 Lines 10-15 disclosing that 52 may be constructed from aluminum and stainless steel).
As to Claim 33, in reference to the fire suppression apparatus of Heath in view of Cross and James as applied to Claim 9 above, Cross further discloses wherein the thermal sensor melts into a fluidic state upon reaching a threshold temperature (See Col. 6 Lines 25-30 disclosing that the thermal sensor turns into a liquid).

    PNG
    media_image1.png
    782
    558
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752          
September 2, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752